Rombauer, J.,
delivered the opinion of the court.
Upon an indictment legally sufficient, and properly presented, charging the defendant with unlawfully selling fermented and distilled liquors on the first day of the week, commonly called Sunday, he was arraigned, tried, and found guilty, and sentenced to pay a fine of seventeen dollars.
No assignment of errors or briefs have been filed in this court. We have carefully examined the record, however, and find no error therein.
The judgment is affirmed.
All the judges concur.